Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a positioning tool.
Group II, claim(s) 1, 10 and 11, drawn to a method of endoscopic inspection.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of all the limitations of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hori et al. (EP 2818908 A1, hereinafter Hori).
As to claim 1, Hori teaches a positioning tool (fig. 19) for an endoscopic inspection means for inspecting a manifold casing of an aircraft turbine engine (the manifold casing is not positively recited as part of the claimed tool, and the prior art tool is capable of being used to inspect such a manifold casing), the manifold casing comprising an annular wall with an axis of revolution, the manifold casing further comprising through orifices and being surrounded by an annular manifold comprising at least one gas passage port opening into an annular cavity delimited between the manifold and said wall, wherein the tool comprises: 
a centring device 75 (fig. 19) configured to be engaged in said port (fig. 19 shows the centering device engaged in a port OAP; therefore, the centering device is capable of being engaged with the port of the claimed manifold casing) and comprising a distal end (at elements 42) configured to bear against said wall (fig. 19 shows the distal end bearing against a wall OS; therefore, the prior art distal end is capable of bearing against the wall of a manifold casing configured to accept the prior art distal end), and a proximal end (at element 69) configured to be held securely on an opening of said port, and 
at least one mask 21 (having a window 22) configured to be engaged in said port and to be positioned and fastened on said centering device (fig. 19, ¶98 and ¶101 teach that centering device 75 has elements 41-44 from portion 24 that are described in ¶33-36 and fig. 5 as being attachably disposed on mask 21, meaning the mask is configured to be fastened with respect to the centering device), the mask comprising a window 22 for endoscopic inspection of a zone to be inspected inside said port and/or said cavity (¶22).
Therefore, groups I-II lack the same or corresponding special technical features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853        

/JILL E CULLER/Primary Examiner, Art Unit 2853